DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 12-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a stream application including a plurality of stream operators deployed on a plurality of computing devices” in lines 3-4.  However, it is unclear to the examiner whether this claimed “plurality of stream operators deployed…” refer to the previously claimed “deploying the identified one or more stream operators” (see claim 1, line 4), or whether this is an entirely new set of unrelated stream operators.  Claim 12 recites similar subject matter to claim 2 and is therefore rejected for similar reasoning.
Claim 3 recites “the plurality of stream operators” in line 3.  It is unclear to the examiner whether this term refers to “a plurality of stream operators” in claim 2, or “one or more stream operators” of claim 1.  For purposes of expedited prosecution, the examiner interprets the claim 3 Claim 13 recites similar subject matter to claim 2 and is therefore rejected for similar reasoning.
Claim 4 recites “the plurality of stream operators” in lines 3 and 5-7.  It is unclear to the examiner whether this term refers to “a plurality of stream operators” in claim 2, or “one or more stream operators” of claim 1.  For purposes of expedited prosecution, the examiner interprets the claim 4 recitations to refer to the term found in claim 2.  Claim 14 recites similar subject matter to claim 2 and is therefore rejected for similar reasoning.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5-12 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Barsness, et al (Pub. No. US 2016/0381129 A1 hereinafter Barsness).

Claim 1 is an independent claim and Barsness discloses a computer-implemented method comprising: 
identifying one or more stream operators (determine plurality of operators to be distributed to processing element, para. [0079], stream operators form processing elements, para. [0020], [0072], [0076]) with one or more external connections from a plurality of stream operators (data flows from one stream operator to the next, para. [0020]; data flows between stream operators within different processing elements, para. [0066]) associated with a streaming data load (stream operators for data flows in stream computing application, para. [0020]); and 
deploying the identified one or more stream operators (distribute the plurality of operators, para. [0079]) based upon, at least in part, the one or more external connections (if the workload of a processing element PE1 (which formed by stream operators) is overloaded…distribute the plurality of operators from PE1 to another processing element, para. [0020], [0072], [0079]).  

As per claim 2, claim 1 is incorporated and Barsness further discloses further comprising: monitoring, at a computing device, network activity associated with the streaming data load through a stream application including a plurality of stream operators deployed on a plurality of computing devices (streams manager configured to monitor the plurality of operators within the stream environment…measure a workload of the processing elements coupled with operator(s), para. [0005]).  

As per claim 5, claim 1 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators with the one or more external connections includes: deploying at least one of the identified one or more stream operators on one or more computing devices (processing elements operating on one or more computer processors of compute nodes, para. [0003], [0071]; processing elements include one or more stream operators operating within the processing element, para. [0072]) designated for external connections (compute node connections via network, see FIG. 1).  

As per claim 6, claim 1 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators with the one or more external connections includes: fusing at least one of (fusing processing elements includes combining the operators of different processing elements into a single processing element, para. [0076]).  

As per claim 7, claim 1 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators with the one or more external connections includes: wrapping at least one of the identified one or more stream operators with additional exception handling (an upper threshold may be placed (wrapping with additional exception handling as claimed) upon a workload of a processing element to prevent the computer processor running the processing element from being overloaded, para. [0040]; a processing element may be a collection of fused operators, para. [0072]).  

As per claim 8, claim 1 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators with the one or more external connections includes: deploying at least one of the identified one or more stream operators in a consistent region (flow from source to sink has one route through the processing elements (comprising stream operators), showing that the processing elements form a consistent region as claimed).  

As per claim 9, claim 1 is incorporated and Barsness further discloses further comprising: displaying external connection information associated with the one or more external connections from the plurality of stream operators in a user interface (processing elements (which include operators) and connections between elements/operators displayed as operator graph on a graphical user interface observable by an end user, para. [0028]; [0072]).  

claim 10, claim 9 is incorporated and Barsness further discloses wherein deploying the identified one or more stream operators includes deploying the identified one or more stream operators via the user interface (operators of processing elements are combined and displayed on operator graph, para. [0013], [0076]).  

Claim 11 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Barsness discloses a non-transitory computer readable storage medium having a plurality of instructions stored thereon executed by a processor to perform operations (see para. [0108]).

As per claim 12, claim 11 is incorporated.   Claim 12 corresponds to claim 2 and is therefore rejected for similar reasoning.
 
As per claim 15, claim 11 is incorporated.   Claim 15 corresponds to claim 5 and is therefore rejected for similar reasoning.

As per claim 16, claim 11 is incorporated.   Claim 16 corresponds to claim 6 and is therefore rejected for similar reasoning.

As per claim 17, claim 11 is incorporated.   Claim 17 corresponds to claim 7 and is therefore rejected for similar reasoning.

As per claim 18, claim 11 is incorporated.   Claim 18 corresponds to claim 8 and is therefore rejected for similar reasoning.

As per claim 19, claim 11 is incorporated.   Claim 19 corresponds to claim 9 and is therefore rejected for similar reasoning.

Claim 20 is an independent claim corresponding to independent claim 1 and is therefore rejected for similar reasoning.  Furthermore, Barsness discloses one or more processors (processor executing instructions stored in a computer readable storage medium, para. [0113]) and one or more memories configured to perform operations (computer readable storage medium (which can be memory) storing instructions para. [0108], [0109]).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness, and further in view of Branson, et al (Pub. No. US 2016/0344605 A1 hereinafter Branson).

claim 3, claim 2 is incorporated and Branson does not specifically disclose, but Barsness teaches, further discloses wherein monitoring the network activity associated with the streaming data load includes: 
profiling at least one stream operator of the plurality of stream operators with expected connection information (assign metadata to each operator including various tuple rates associated with a given operator, para. [0015]) during development of the stream application (assign various types of metadata to each operator during the development phase of the streams application or an operator graph, para. [0015]); and 
associating the expected connection information with the at least one stream operator (assign metadata to each operator, para. [0016]).  

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the applicant’s claimed invention to incorporate Branson’s profiling of stream operators with Barsness’s stream operators because it would have allowed for developers of a distributed application or an operator graph to easily pinpoint operators that do not perform as specified by the developer (Branson, para. [0017]).

As per claim 13, claim 12 is incorporated.   Claim 13 corresponds to claim 3 and is therefore rejected for similar reasoning.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barsness, and further in view of Hyndman, et al (Pub. No. US 2006/0126521 A1 hereinafter Hyndman).

claim 4, claim 2 is incorporated and Barsness further discloses wherein identifying the one or more stream operators includes: identifying one or more internal connections between the plurality of stream operators from the monitored network activity associated with the streaming data load (FIG. 5 shows a managed operator graph with internal (flows within processing elements) and external connections (flows between operating elements and to sinks, see also para. [0066], [0067]).
Barsness does not disclose, but Hyndman teaches, filtering the one or more stream operators with external connections from the plurality of stream operators based upon, at least in part, identifying the one or more internal connections between the plurality of stream operators (filter ports for a given connection based on connection type or termination type, para. [0077], [0079]).
Therefore, it would have been obvious to a person having ordinary kill in the art before the effective filing date of the applicant’s claimed invention to incorporate Hyndman’s filtering based on connection/termination types with Barness’s stream operators with connection types because it would have allowed for a more organized interface with more relevant information catered to user intentions.

As per claim 14, claim 12 is incorporated.   Claim 14 corresponds to claim 4 and is therefore rejected for similar reasoning.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 10,594,753. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are merely a broadened version of the Patent claims, and are therefore anticipated by the Patent claims:

Instant Application
Patent
1. A computer-implemented method comprising: identifying one or more stream operators with one or more external connections from a plurality of stream operators associated with a streaming data load; and 
1. A computer-implemented method comprising:  monitoring, at a computing device, network activity associated with streaming a data load through a stream application including a plurality of stream operators deployed on a plurality of computing devices; identifying one or more stream operators with one or more external connections from the plurality of stream operators; and 
deploying the identified one or more stream operators based upon, at least in part, the one or more external connections.
deploying the identified one or more stream operators based upon, at least in part, the one or more external connections.


Similarly, claim 2 of the instant application are anticipated by claim 1 of the patent, claim 3 of the instant application are anticipated by claim 2 of the patent, claim 4 of the instant application are anticipated by claim 3 of the patent, claim 5 of the instant application are anticipated by claim 4 of the patent, claim 6 of the instant application are anticipated by claim 5 of the patent, claim 7 of the instant application are anticipated by claim 6 of the patent, claim 8 of the instant application are anticipated by claim 7 of the patent, claim 9 of the instant application are anticipated by claim 8 of the patent, claim 10 of the instant application are anticipated by claim 9 of the patent, claim 11 are anticipated by claim 10 of the patent, claim 12 are anticipated by claim 10 of the patent, claim 13 of the instant application are anticipated by claim 11 of the patent, claim 14 of the instant application are anticipated by claim 12 of .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent No. 9,183,107 B2 – teaches monitoring data streams for a stream-based application and determining whether stream operators of the stream-based application have dynamic connections to other stream operators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN A BUI whose telephone number is (571)270-7168.  The examiner can normally be reached on Mon-Fri: 9AM - 530PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571)272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






Jonathan Bui
/JONATHAN A BUI/Primary Examiner, Art Unit 2448